Order, Supreme Court, New York County, entered April 25, 1975, unanimously affirmed, without costs and without disbursements. Temporary alimony of *831$350 per week and interim counsel fee of $3,500 is supported by the record. Defendant has not demonstrated that the court abused its discretion in fixing said amounts. The issues can best be resolved by expeditiously proceeding to trial; and if the trial is unduly delayed by plaintiff, defendant may make further application for similar relief. Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.